             Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

HSBC BANK USA, NATIONAL                          §
ASSOCIATION, AS TRUSTEE FOR                      §
ACE SECURITIES CORP. HOME                        §
EQUITY LOAN TRUST, SERIES 2006-                  §
OP1,                                             §
                                                 §
        Plaintiff,                               §        Civil Action No. 5:19-cv-1314
                                                 §
v.                                               §
                                                 §
MINNIE J. HUGHES                                 §
                                                 §
        Defendant.                               §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       HSBC Bank USA, National Association, as Trustee for ACE Securities Corp. Home

Equity Loan Trust, Series 2006-OP1 (“Plaintiff”), complains of Minnie J. Hughes, Defendant,

files this Original Complaint, and states as follows:

                                        I.      PARTIES

       1.      Plaintiff is appearing through the undersigned counsel.

       2.      Defendant Minnie J. Hughes is an individual and may be served with process at

her residence, 7138 Rolling Hills, San Antonio, Texas 78227, or at such other place as she may

be found. Summons is requested.

                                       II.    PROPERTY

       3.      This proceeding concerns the following real property and improvements

commonly known as 7138 Rolling Hills San Antonio, TX 78227 and more particularly described

as:

       LOT 24, BLOCK 17, NCB 15378, WESTWOOD VILLAGE, UNIT 13, CITY
       OF SAN ANTONIO, BEXAF COUNTY, TEXAS, ACCORDING TO PLAT


PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                              Page 1
             Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 2 of 6



       RECORDED IN VOLUME 5580, PAGE 16, DEED AND PLAT RECORDS,
       BEXAR COUNTY, TEXAS. (The “Property”).

                     III.    DIVERSITY JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the controversy because there is complete

diversity between Plaintiff and Defendant, and the amount in controversy exceeds $75,000.00.

See 28 U.S.C. § 1332.

       5.      Plaintiff is a national association and the trustee of a trust. A trustee that

possesses “customary powers to hold, manage, and dispose of assets,” is the real party in

interest to a suit. Navarro Sav. Assoc. v. Lee, 446 U.S. 458, 464 (1980); see U.S. Bank N.A. v.

Nesbitt Bellevue Prop. LLC, 859 F. Supp. 2d 602, 606 (S.D.N.Y. 2012). When a trustee is the

real party in interest, its citizenship—not the citizenship of the beneficiaries of the trust—

controls for purposes of diversity jurisdiction. Navarro, 446 U.S. at 464–66. A national banking

association is considered a citizen of the state in which it is located, as determined by the state of

its main office in the articles of association. Wachovia Bank, NA v. Schmidt, 546 U.S. 303, 318

(2006) (citing 28 U.S.C. § 1348). Plaintiff’s main office is in New York, so Plaintiff is a citizen

of New York for diversity purposes.

       6.      Minnie J. Hughes is an individual and citizen of the state of Texas.

       7.      When a party seeks declaratory relief, the amount in controversy is measured by

the value of the object of the litigation, and the value of that right is measured by the losses that

will follow. Webb v. Investacorp, Inc., 89 F.3d 252, 256 (5th Cir. 1996). Stated differently, the

amount in controversy is “the value of the right to be protected or the extent of the injury to be

prevented.” Hartford Ins. Grp. v. Lou-Con, Inc., 293 F.3d 908, 910 (5th Cir. 2002) (quoting

Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983)); see also Farkas, 737 F.3d at 341.




PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                                    Page 2
              Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 3 of 6



       8.      Here, the value of the right to be protected is enforcement of a mortgage lien

through foreclosure. If Plaintiff were to foreclose on the Property, it would be entitled to either

the full use and possession of it, or the proceeds of a foreclosure sale. As of October 27, 2019,

the total amount due was $86,424.17. Therefore, the amount in controversy is more than

$75,000.00.

       9.      Venue is proper in the Western District of Texas, San Antonio Division, because

this suit concerns title to real property located in Bexar County, Texas. See 28 U.S.C. §§ 124,

1391(b)(2).

                                         IV.     FACTS

       10.     The foregoing paragraphs are incorporated by reference for all purposes.

       11.     On or about January 11, 2006, Defendant Minnie J. Hughes executed a

promissory Note in the principal amount of $75,200.00 (“Note”), originally payable to RW

Mortgage Services as lender on a loan secured by the Property. A true and correct copy of the

Note is attached hereto as Exhibit A.

       12.     Concurrently with the execution of the Note Defendant Minnie J. Hughes and CJ

Keith Mack, as a non-borrower spouse, executed a Deed of Trust (“Deed of Trust” and together

with the Note, “Loan Agreement”), as grantors, granting RW Mortgage Services, its successors

and assigns, a security interest in the Property. The Deed of Trust was recorded in the official

public records of Bexar County, Texas, under instrument number 20060016051. A true and

correct copy of the Deed of Trust is attached hereto as Exhibit B.

       13.     Plaintiff is the current holder of the Note and beneficiary of the Deed of Trust. It

is also a mortgagee of the Loan Agreement, as defined by Texas Property Code § 51.0001(4).




PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                                 Page 3
             Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 4 of 6



       14.     In 2008, Defendant and non-borrower spouse CJ Keith Mack filed for a divorce in

the 57th Judicial District Court of Bexar County, Texas, No. 2007-CI-16701. The Final Decree of

Divorce, entered on August 22, 2008 affirmed that the Property shell be Defendant’s sole

separate property.

       15.     Defendant failed to make the payments under the terms of the Loan Agreement.

The Loan Agreement is currently due for the March 1, 2019 payment and all subsequent monthly

payments. Notice of default and request to cure was mailed in accordance with the Loan

Agreement and the Texas Property Code on August 13, 2019. A true and correct copy of the

Notice of Default is attached hereto as Exhibit C. The default was not cured, and the maturity of

the debt is accelerated and is currently due and owing.

       16.     Plaintiff brings this suit to obtain an order for foreclosure against Defendant.

                       V.      CAUSE OF ACTION: FORECLOSURE

       17.     The foregoing paragraphs are incorporated by reference for all purposes.

       18.     As the current mortgagee of record who has the right to enforce the Note and

Deed of Trust, Plaintiff asserts a cause of action for foreclosure against Defendant. The Loan

Agreement is a contract, and Plaintiff fully performed its obligations under it. Defendant

however, did not comply with the Loan Agreement by failing to substantially perform material

obligations required under its terms (principally, the payment of amounts due under the contract,

among others). Therefore, Plaintiff seeks a judgment allowing it to foreclose on the Property in

accordance with the Deed of Trust and Texas Property Code § 51.002.

       19.     Plaintiff has been forced to hire the undersigned attorneys to seek an order

allowing foreclosure as a result of Defendant’s failure to comply with the Loan Agreement.

Plaintiff is therefore entitled to and seeks judgment against Defendant for its reasonable




PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                                      Page 4
              Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 5 of 6



attorneys’ fees in this action, both through trial and in the event of a subsequent appeal, as

provided by the Deed of Trust signed by Defendant. Plaintiff seeks the attorneys’ fees in

furtherance of Defendant’s obligations under the Loan Agreement.

                                   VI. CONDITIONS PRECEDENT

        20.     The foregoing paragraphs are incorporated by reference for all purposes.

        21.     All conditions precedent for foreclosure have been performed or have occurred,

and any other action required under applicable law and the Loan Agreement, contract, or lien

sought to be foreclosed has been performed.

                                          VII.   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Minnie J. Hughes be

summoned to appear and answer, and that the Court enter judgment granting: a declaration that

Plaintiff’s lien against the Property shall be enforced by a judgment and foreclosure under Deed

of Trust’s power-of-sale provision and the Texas Property Code or, alternatively, by judicial

foreclosure. Plaintiff further requests attorneys’ fees and costs of suit and all other relief, in law

and in equity, to which it is entitled.




PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                                    Page 5
           Case 5:19-cv-01314 Document 1 Filed 11/06/19 Page 6 of 6



                                               Respectfully submitted,

                                           By: /s/ Mark D. Cronenwett
                                              MARK D. CRONENWETT
                                              Texas Bar No. 00787303
                                              mcronenwett@mwzmlaw.com

                                           MACKIE WOLF ZIENTZ & MANN, P.C.
                                           14160 North Dallas Parkway, Suite 900
                                           Dallas, Texas 75254
                                           Telephone: 214-635-2650
                                           Facsimile: 214-635-2686

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT 19-000298-671                                 Page 6
